Citation Nr: 1533443	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1965 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, which in part denied service connection for diabetes mellitus.

The Veteran's attorney attempted to withdraw power of attorney unilaterally in December 2014; however, the agency of original jurisdiction certified the Veteran's appeal to the Board in July 2012; therefore, good cause must be shown by the attorney to effectuate the withdrawal.  See 38 C.F.R. § 20.608.  The attorney was notified in March 2015 that he must submit a motion to withdraw in writing and show good cause for the withdrawal.  He was also informed that if he did not respond, he would remain the representative of record.  The attorney did not respond.  Therefore, the attorney remains the Veteran's representative.  

The Board notes that, in addition to the paper claims file, there are electronic records pertaining to the Veteran's claims.  These records have also been reviewed in conjunction with the following decision.


FINDINGS OF FACT

1.  Neither Da Nang Harbor nor Cam Ranh Bay is an inland waterway because they offer wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  

2.  There is no historical evidence of extensive Agent Orange aerial spraying in Da Nang or Cam Ranh.

3.  The Veteran did not set foot on land in the Republic of Vietnam during the Vietnam War era, or serve on its inland waterways, and he was not otherwise exposed to an herbicide agent (to include Agent Orange) during service.
 
4.  Diabetes was not present until many years after the Veteran's discharge from service and is not etiologically related to service..

CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In correspondence dated in February 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records and personnel records have been associated with the claims file.  All identified and available treatment records related to diabetes have been secured, including Social Security records. 

No VA examination has been afforded the Veteran in connection with his diabetes claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Although there is ample competent evidence of a current disability, there is a complete lack of competent and credible evidence raising any possibility of an in-service injury or event, or a nexus between the disability and service.  The Veteran has offered no evidence beyond his own opinion that a nexus to service exists. Therefore under McLendon elements (2) and (3) there is no duty to provide an examination, nor has the Veteran requested one. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran was afforded the opportunity to present testimony in support of his claim, and declined.  Therefore, the duties to notify and assist have been met.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e) (2014), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2014).  Diabetes mellitus is one such disease.

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. (2008), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam," to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

In the instant case, the Veteran served on the USS Arlington, which is not a ship listed as having operated in inland waterways; that docked to shore or pier in Vietnam; that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or that operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated July 2015.  

VA Medical Center (VAMC) records note in March 2005 that the Veteran had diabetes mellitus type II for the past 5 years, and August 2004 records note that the Veteran was started on insulin in June 2003.  

In March 2006, the Veteran submitted various documents including a picture of barrels aboard a ship, and buddy statements from peers who served on the USS Arlington during the Vietnam War.  He also submitted a previous Board decision establishing service connection for diabetes mellitus.  The Board notes however, that previous Board decisions are not binding and thus the submitted decision will not be considered precedential in this instance.  See 38 C.F.R. § 20.1303 (2014)

An April 2005 statement from the Veteran's peer J.P.V. noted that while serving on the Arlington they were frequently within sight of the coast line and that while sunbathing on deck they would notice vapor clouds over the ship and that after the ship was washed down there would be an orange residue on deck.  He stated there were also barrels from Japan that were green with yellow writing or gray with an orange stripe that were stored on the ship and that one of the barrels broke open and spilled, and that there was a pungent odor.  

An April 2005 statement from a F.R.H. who served on the Arlington also stated that he saw gray and green barrels that broke open and he had to supervise the cleanup, and that they smelled like an herbicide.  He stated they were transported to Subic Bay.  He also stated that their food, including rabbit, came from Cam Rahn Bay and Da Nang.  He also stated they "made port in Cam Rahn Bay and would anchor for 10 days there, but did not tie up at the pier and were not granted liberty."  He also stated he could smell herbicides and see them in the air. 

In June 2005, an M.P.F. submitted a statement that he saw green and grey barrels the ship transported from Japan to Subic Bay and he had to clean a spill from them.  He stated that he saw the lid come off of a barrel and that it was a dark oily black brown color and smelled of herbicide.  He also noted that food came from Cam Rahn Bay and Da Nang via helicopters.  He also stated they made port at Cam Rahn bay twice for approximately ten days but did not go to the pier and would see clouds of Agent Orange.  

A July 2005 statement from an S.R. also made similar statements about seeing the barrels and clouds of Agent Orange, as well as smelling an herbicide smell, and that crew members serving as lookouts showed him sticky orange residue left on their cup.

A C.H.G. Jr. also submitted a statement that he would smell kerosine in the air and see damaged barrels that had come open.  He also noted he would see vapor trails from planes, and that when clouds of vapor would pass by, he would feel damp afterwards and that objects on deck would have a film on top.  

A May 2005 statement from A.J.L. noted that he would smell herbicides and saw the barrels.  

In March 2006, the Vetera submitted a statement contending that while on the Arlington, herbicides were loaded on the ship from Japan and spilled while in transit to Subic Bay in the Philippines.  He also contended he was exposed to herbicides by using water from Cam Ranh Bay and Da Nang Harbor.  

The Veteran also submitted a white paper entitled "The USS Arlington (AGMR-2) History of exposure to Asbestos; herbicides and the dioxin Agent Orange (1965-1970)," written by one of the above Veterans.  

In April 2007, a Defense Personnel Records Image Retrieval System (DPRIS) search noted that they had reviewed the 1967 and 1968 command history of the Arlington and noted that the records for US navy ships normally did not note any individuals arriving or going ashore on a routine basis.  

In February 2008, a Dr. S.P.K, submitted a letter noting the Veteran had a history of exposure to Agent Orange.  

In a statement submitted August 2008, the Veteran stated that the Arlington was anchored for 10 days in Cam Ranh Bay transmitting military assignments.  He also stated they carried approximately 100 barrels of Agent Orange from Japan to the Philippines.  

In May 2009, the Joint Services Records Research Center issued a Memorandum on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era.  The director of the JSRRC stated that the JSRRC has found no evidence that indicates that navy ships transported tactical herbicides to the republic of Vietnam or that ships operating of the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally,  the JSRRC could not document or verify that the Veteran was exposed to herbicides based on any contact with aircrafts that flew over Vietnam or equipment that was used in Vietnam.  

In August 2012, the Veteran also submitted numerous photographs of Da Nang Harbor, deck logs, and declassified documents titled "History of the USS Arlington" supporting his contentions that he was in Cam Rahn Bay, Da Nang Harbor, and at Yankee station in the Gulf of Tonkin.  He highlighted a portion of the documents noting that the Naval Communication system used the Arlington to relay cable traffic going through Cam Ranh Bay.  

The Board notes that the Veteran has also submitted multiple articles to support his contentions regarding the alleged herbicide exposure, including "Risk Analysis of Shipboard Drinking Water Chemical Contaminants," a 2000 paper finding moderate risk of chemical contamination of the drinking water, production, storage and distribution systems onboard ships; and "Co-Distillation of Agent Orange and Other persistent Organic Pollutants in Evaporative Water Distillation," which was a followup to the 2002 study conducted for the Australian Department of Veterans Affairs and indicated an concentration increase in pesticides after distillation.  The Veteran also submitted an Op-Ed piece entitled "Dioxin: What the U.S. Nay knew and didn't or wouldn't tell us," and an excerpt from an article entitled "Exposure to the Herbicides Used in Vietnam."  The Veteran also submitted "The Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam," published by the Blue Water Navy Vietnam Veterans Association.  This report addresses contamination levels in Da Nang Harbor due, in part, to Ranch Hand aircraft spraying of chemical defoliants, and confirmed run-off levels for dioxin and other herbicides in the area were of a higher concentration due to particles being washed down from higher land into streams and rivers, being sprayed from above, and being leaked from airplanes into the harbors and bays that feed into the China Sea.

While the Veteran contends that these reports demonstrate that he was exposed to Agent Orange in Vietnam, the findings of the reports and the Veteran's allegations of actual herbicide exposure based upon his close proximity to the Vietnam coast have been already been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 

In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on the 2002 study conducted for the Australian Department of Veterans Affairs.  This report suggests that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, the VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"

Accordingly, the "Da Nang Harbor Report," "Risk Analysis of Shipboard Drinking Water Chemical Contaminants," and "Co-Distillation of Agent Orange and Other Persistent Organic Pollutants in Evaporative Water Distillation" are not sufficient evidence to support the Veteran's assertions that he was exposed to herbicides while on board the USS Arlington.  The findings of these reports are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off-shore.

The Board also acknowledges Gray v. McDonald, 13-3339 (U.S. Vet. App. Feb. 25, 2015), in which the Court of Appeals for Veterans Claims held that VA should determine its definitions of open deep-water harbors versus inland waterways in a manner consistent with 38 C.F.R. § 3.307(a)(6)(iii) and the emphasis on probability of exposure to herbicides.  To that end, VA's Veterans Benefits Administration Compensation Service (CS) has clarified its approach to defining Vietnam's inland waterways, and has found that Da Nang Harbor and Cam Ranh Bay are not considered to be inland bodies of water subject to the presumptions of herbicide exposure, because they are open to the sea with extensive entry distance for easy access; not connected to a major inland river; not long or narrow; they both have a deep water channel for easy ship anchorages; and there is no historical evidence of extensive Agent Orange aerial spraying in Da Nang or Cam Ranh.  Overall, neither Da Nang Harbor nor Cam Ranh Bay is an inland waterway because they both offer wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  See Veterans Benefit Administration Compensation Service rating job aid, "Inland versus non-inland RVN water bodies" and "Developing Claims Based on Service Aboard Ships Offshore of the RVN or on Inland Waterways."  The Board finds the above cited definition of Da Nang Harbor and Cam Ranh Bay as non-inland waters adequately addresses the Court's directive in Gray.

The Board has considered the Veteran's assertions and the supporting lay statements that the USS Arlington transported barrels of liquids.  The USS Arlington deck logs were reviewed and considered, and do not reflect routine transportation of materials aboard the ship.  In addition, the record includes the May 2009 U.S. Army and Joint Services Records Research Center (JSRRC) memorandum that stated after review of ships histories, deck logs, official military documents, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicides during the Vietnam era, there was no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam, used, stored, tested, or transported tactical herbicides.  

In addition, the Board notes that the Veteran and the various crewmembers are certainly competent to report on what they experienced during service, including observing barrels aboard the USS Arlington and characteristics of the barrels (e.g., color).  Moreover, as some of the crewmembers indicated that the barrels smelled like herbicides.  However, as to actual Agent Orange or other tactical herbicides being stored and transported aboard the USS Arlington, the Board finds that neither the Veteran nor any of his crewmembers are competent to say that the barrels held Agent Orange or other tactical herbicides because such a finding requires special training that they do not have.  In assessing the credibility of lay evidence submitted in support of a claim, interest, self-interest, and the desire for monetary gain may be considered by the Board.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341 (1991); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
After review of the evidence, the Board finds that the Veteran's statements and supporting statements from crewmembers are not accorded probative value regarding the storage and transportation of tactical herbicides, the spraying of herbicides in the air, and witnessing grey barrels with an orange stripe and green barrels aboard the USS Arlington.  It is clear that the appellant and several crewmembers have conducted research regarding Agent Orange as such is explicitly stated in several statements, that the research, which was quite extensive, included notations that Agent Orange derived its name from the color of the identification stripe on the barrel, although some of the lay statements note an "orange residue" as being present, incorrectly attributing Agent Orange as denoting the color of the dioxin itself, and thus demonstrating false statements.

Moreover, the mission of the USS Arlington and a May 2009 JSRRC memorandum do not support a finding or statements that the USS Arlington stored or transported tactical herbicides (including Agent Orange).  Also, the appellant and various USS Arlington crewmembers' supporting statements were provided with clear self-interest or interest of other USS Arlington crewmembers.  For these reasons, the Board finds that the Veteran's statements and supporting statements from crewmembers regarding the storage and transportation of tactical herbicides, and witnessing grey barrels with an orange stripe and green barrels, aboard the USS Arlington, are not entitled to probative weight.  

Overall, the Board finds that more weight is entitled to the official service and Department of Defense records than the Veteran's and his peers' memories of viewing Agent Orange containers or spraying,  and his subsequent arguments regarding secondary exposure.  Therefore, the appellant is not afforded the presumption of herbicide exposure.  As exposure has not been found, service connection is not warranted diabetes based on the herbicide presumptions.  This determination, however, does not in any way preclude VA from granting service connection for any disease, including those specifically discussed in the notice, nor does it change any existing rights or procedures.  Even if the Board is unable to find in favor of presumption service connection, the Veteran is not precluded from establishing service connection for a disease averred to be related to service, as long as there is proof of such direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, direct service connection for each of the claimed disabilities will be addressed below.  

With respect to the alternative presumption for chronic diseases, the Board notes that the Veteran's first diagnosis of diabetes mellitus was in 2000.  Therefore, this diagnosis is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  Presumptive service connection for chronic disease is not warranted. 

Regarding direct service connection, the claims file is replete with records regarding the Veteran's diabetes.  Therefore, Hickson element (1), a current disability, is met. 

With respect to Hickson element (2), an in-service event or injury, service treatment records are completely negative for any findings or complaints of diabetes or associated symptoms.  Indeed, the Veteran has not indicated that he had diabetes during service or even that he experienced symptoms thereof.  Furthermore, as discussed at length above, the Board does not find affirmative evidence of exposure to herbicides.  While in February 2008, a Dr. S.P.K submitted a letter noting the Veteran had a history of exposure to Agent Orange, the clinician offered no other rationale for this statement, or a reason why he felt the Veteran was exposed to herbicides other than the presumption of exposure, and therefore it cannot be considered probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  Therefore, Hickson element (2) is not met; service connection cannot be granted on a direct basis. 

In short, the Board finds that the preponderance of the evidence is against this claim.  The record fails to establish that the Veteran was exposed to herbicides either in Vietnam or while serving on his ship.  The Board has considered the Veteran's contentions and his peers' lay statements; however, his opinion is outweighed by the official record, which fails to document that he was in Vietnam, or that he was exposed to herbicides in service.
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (2014).


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


